NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 2 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-35445

                Plaintiff-Appellee,             D.C. Nos.    9:16-cv-00083-DWM
                                                             9:11-cr-00045-DWM-1
 v.

SHAWN PATRICK MALARKEY,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                           Submitted October 22, 2019**
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.

      Shawn Patrick Malarkey appeals the district court’s order denying his

motion to vacate his sentence imposed in connection with Count Two of the

indictment: use of a firearm during a crime of violence under 18 U.S.C.

§ 924(c)(1)(A), where the predicate “crime of violence” is armed robbery


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
involving controlled substances under 18 U.S.C. § 2118(c)(1). We affirm.

      For the reasons set forth in our concurrently filed opinion in United States v.

Burke, No. 17-35446, we hold that armed robbery involving controlled substances

qualifies as a crime of violence under § 924(c)(3)(A).

      AFFIRMED.




                                         2